           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 1 of 21



 1 RICHMAN LAW GROUP
   Clark A. Binkley (Pro Hac Vice forthcoming)
 2 cbinkley@richmanlawgroup.com
   Jaime Mak (SBN 236505)
 3 jmak@richmanlawgroup.com
   535 Mission Street
 4 San Francisco, CA 94105
   Telephone: (718) 705-4579
 5 Facsimile: (718) 228-8522

 6
     Counsel for Plaintiff and the Putative Class
 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11 HAWYUAN YU, on behalf of himself and           ) Case No.: 18-cv-6664
12 all others similarly situated,                 )
                                                  ) COMPLAINT
13                         Plaintiff,             )
                                                  ) DEMAND FOR JURY TRIAL
14         v.                                     )
                                                  )
15
     DR PEPPER SNAPPLE GROUP, INC., 5301          )
16   Legacy Drive, Plano, Texas 75024, and MOTT’S )
     LLP, 900 King Street, Rye Brook, NY 10573    )
17                                                )
                                   Defendants.    )
18                                                )
                                                  )
19
                                                  )
20                                                )
                                                )
21

22          On behalf of himself and all others similarly situated, Plaintiff Hawyuan Yu (the “Plaintiff”),
23 by and through his counsel, brings this action under the California Unfair Competition Law Cal. Bus.

24 and Prof. Code § 17200 et seq. (the “UCL”), the False Advertising Law, Cal. Bus. and Prof. Code §

25 17500 (the “FAL”), the Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (the “CLRA”),

26 and common law, against Dr Pepper Snapple Group Inc. (“Dr Pepper”) and Mott’s, LLP, a wholly

27 owned subsidiary of Dr Pepper, (collectively, “Defendants”) for misleading consumers about the

28 nature of several applesauce and apple juice products that were or are sold under the “Mott’s” brand

                                                   -1-
                                         CLASS ACTION COMPLAINT
             Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 2 of 21



 1 name with the representation “All Natural Ingredients” and/or “Natural.” Plaintiff alleges the

 2 following based upon information, belief, and the investigation of his counsel:

 3                                             NATURE OF THE ACTION

 4            1.       Defendants sell several applesauce and apple juice products, including Mott’s Natural

 5 Unsweetened Applesauce, Mott’s Healthy Harvest Applesauce varieties, Mott’s Natural 100% Juice

 6 Apple Juice, and other varieties of “Mott’s” brand applesauce and apple juice products sold with the

 7 representation “All Natural Ingredients” and/or “Natural” (collectively, the “Products”). 1

 8            2.       Defendants sell the Products with such representations in order to take advantage of

 9 the increased demand for “natural” food products that provide assurances regarding how the they are

10 produced and prepared—that is, products that are free from unnatural ingredients, synthetic

11 chemicals, or other remnants of artificial or extensive processing.

12            3.       Consumers, as Defendants know, are willing to pay more for products marketed as

13 “natural” than they are willing to pay for competing products that are not marketed as such.

14            4.       During the applicable limitations period, Defendants have engaged in a uniform

15 marketing and advertising program throughout California and the rest of the United States

16 representing that the Products are “natural” when they are not. These representations are prominently

17 displayed on the Products’ labels.

18            5.       Specifically, Defendants represent the Products as made of “All Natural Ingredients”

19 or as otherwise “natural” in at least two ways. First, Defendants represent that their applesauce

20 contains “All Natural Ingredients.” As seen in the representative images below, this representation is

21 made prominently on the front of the package, in a blue badge that also informs the consumer that the

22 applesauce does not contain added sugar or vitamin C. This representation is placed on the label

23 adjacent to the identifying the flavor or variety of the applesauce.

24

25

26

27   1
       Recently, Defendants have discontinued offering the applesauce products labeled as “Natural” and may discontinue
     the apple juice or else may introduce (or reintroduce) new products that are also falsely labeled as made of “All Natural
28   Ingredients,” “Natural,” or other similarly misleading representations. Plaintiff reserves the right to add or remove
     products to the definition of this Complaint as they become known.
                                                                -2-
                                                  CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 3 of 21



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22          6.      Second, as seen in the representative images above, Defendants previously sold a

23 variety of applesauce identified as “natural” in order to differentiate it from other varieties, such as

24 cinnamon-flavored or organic applesauce. The “natural” label conveyed to consumers that this variety

25 of applesauce contained nothing that is not natural.

26          7.      Defendants currently also produce and market a variety of apple juice that is labeled

27 “natural.” This labeling also conveys to consumers that there is nothing unnatural in the apple juice,

28 as seen in the representative image below.

                                                   -3-
                                         CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 4 of 21



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
            8.      Defendants’ “All Natural Ingredients” and “Natural” statements deceive and mislead
20
     consumers into believing the Products contain nothing unnatural or synthetic.
21
            9.      As a direct result of Defendants’ deceptive statements concerning the nature of the
22
     Products, Plaintiff and the Class members paid a premium for the Products.
23
            10.     The Products, which are sold in numerous supermarket chains within the state of
24
     California and nationally, are not “natural.” Instead, the Products contain a synthetic and unnatural
25
     chemical, specifically, acetamiprid.
26
            11.     Acetamiprid is not “Natural.”
27

28

                                                      -4-
                                            CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 5 of 21



 1          12.    Acetamiprid is a synthetic neonicotinoid insecticidal neurotoxin that may be hazardous

 2 to human development and to other animals including the honeybee.

 3          13.    Acetamiprid is “legal” in connection with food products, insofar as the law does not

 4 preclude the use of acetamiprid in treating and harvesting crops and has made allowances for certain

 5 amounts of residues to remain on fruits and vegetables before they are delivered to the end user to be

 6 cleaned and consumed.

 7          14.    Defendants, however, did not and do not claim that the Products are simply “legal”;

 8 instead, Defendants claim the Products contain nothing but “All Natural Ingredients” or are “natural.”

 9          15.    Reasonable consumers who see Defendants’ representations that the Products contain

10 “All Natural Ingredients” or are “natural,” would not expect the Products to contain traces of a

11 synthetic insecticide.

12          16.    By deceiving consumers about the nature and quality of the Products, Defendants are

13 able to sell a greater volume of product, to charge higher prices for the Products, and to take away

14 market share from competing products, thereby increasing sales and profits.

15          17.    Consumers lack the scientific knowledge necessary to determine whether the Products

16 contain anything except “All Natural Ingredients,” whether the Products are “natural,” or to know or

17 to ascertain the true contents and quality of the Products.

18          18.    Reasonable consumers must rely and do rely on Defendants to report honestly which

19 substances the Products contain, and whether the Products contain only “All Natural Ingredients” or

20 whether the Products are “natural.”

21          19.    No synthetic and unnatural chemical is disclosed anywhere on the Products’

22 packaging. The presence of acetamiprid can be ascertained only through a chemical study far beyond

23 a reasonable inquiry that a consumer could be expected to do in a supermarket aisle. Thus, when

24 deciding which products to buy, consumers must rely on affirmative representations made by

25 Defendants, such as “All Natural Ingredients” and “Natural.”

26          20.    Defendants were motivated to mislead consumers for no other reason than to command

27 more favorable pricing and/or to take away market share from competing products, thereby increasing

28 the Products’ sales and profits.

                                                   -5-
                                         CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 6 of 21



 1          21.     Because the Products contain a synthetic and unnatural chemical, Defendants’ claims

 2 on the Products’ labeling and in the Products’ marketing that the Products are made of “All Natural

 3 Ingredients” and/or are “natural” are false and misleading.

 4          22.     Because Defendants’ labeling and advertising of the Products tends to mislead and is

 5 materially deceptive about the true nature and quality of the Products, Plaintiff brings this deceptive

 6 advertising case on behalf of himself and all others similarly situated, and seeks monetary and

 7 injunctive relief, including an order halt Defendants’ false marketing and sale of the Products.

 8                                     JURISDICTION AND VENUE

 9          23.     This Court has personal jurisdiction over the parties in this case. Plaintiff Yu is a

10 citizen of California within this District, and by filing this Complaint, Plaintiff consents to this Court

11 having personal jurisdiction over him. Defendant purposefully avails itself of the laws of California

12 to market, promote, distribute, and sell the Products to consumers in California and this District.

13          24.     This Court has original subject-matter jurisdiction over this proposed class action

14 pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act,

15 explicitly provides for the original jurisdiction of the federal courts in any class action in which the

16 proposed plaintiff class is comprised of at least 100 members, any member of the plaintiff class is a

17 citizen of a State different from any defendant, and the matter in controversy exceeds the sum of

18 $5,000,000.00, exclusive of interest and costs. Plaintiffs allege that the total claims of individual

19 members of the proposed Class (as defined herein) are well in excess of $5,000,000.00 in the

20 aggregate, exclusive of interest and costs.

21          25.     Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial acts in

22 furtherance of the alleged improper conduct, including the dissemination of false and misleading

23 information regarding the nature, quality, and/or ingredients of the Products, occurred within this

24 District.

25                                   INTRADISTRICT ASSIGNMENT

26          26.     Assignment to the San Jose Division is appropriate under Civil L.R. 3-2(c) and (e)

27 because a substantial part of the events or omissions that give rise to the claim—including the

28 dissemination of false and misleading information regarding the nature, quality, and/or ingredients of

                                                    -6-
                                          CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 7 of 21



 1 the Products —occurred within the Counties of Santa Clara, Santa Cruz, San Benito or Monterey.

 2                                                PARTIES

 3          27.     Plaintiff Hawyuan Yu is an individual consumer who, at all relevant times, was a

 4 citizen of Santa Clara County, California.

 5          28.     During the class period, Plaintiff purchased Mott’s Natural Applesauce and Natural

 6 Apple Juice on multiple occasions from a Costco Warehouse located at 150 Lawrence Station Rd,

 7 Sunnyvale, California and a Safeway Store located at 6150 Bollinger Rd, San Jose, California.

 8          29.     In deciding to make his purchases, Plaintiff saw, relied upon, and reasonably believed

 9 Defendants’ representations that their Products were “natural” and made of “All Natural Ingredients.”

10          30.     Plaintiff is willing to pay more for Defendants’ Products because he expected the

11 Products to be free of insecticides and other unnatural chemicals.

12          31.     At all times mentioned herein, Defendant Dr Pepper Snapple Group, Inc. was a

13 corporation organized under the laws of Delaware, with its principal place of business at 5301 Legacy

14 Drive, Plano, Texas, 75024. Dr Pepper is in the business of developing, manufacturing, distributing,

15 and selling beverages and snack products under various brands, including the Mott’s brand.

16          32.     At all times mentioned herein, Defendant Mott’s, LLP operates as a subsidiary of Dr

17 Pepper. Mott’s, LLP is organized under the laws of Delaware, with its principal place of business at

18 900 King Street, Rye Brook, NY 10573. Mott’s, LLP is a nationally and internationally prominent

19 maker of fruit snacks, applesauce, apple juices, and fruit rolls.

20          33.     Defendants manufacture and/or cause the manufacture of the Products, which

21 Defendants market and distribute in retail stores in California and throughout the United States.

22                                   SUBSTANTIVE ALLEGATIONS

23          34.     Plaintiff brings this suit against Defendants based on misrepresentations and omissions

24 committed by Defendants regarding the Products, which Defendants falsely and deceptively label and

25 market as made of “All Natural Ingredients” and/or as “Natural,” when in fact the Products contain

26 acetamiprid, which is not natural.

27          35.     Defendants know that consumers seek out and wish to purchase natural foods that do

28 not contain artificial chemicals, and that consumers will pay more for foods that they believe to be

                                                    -7-
                                          CLASS ACTION COMPLAINT
            Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 8 of 21



 1 natural than they will pay for foods that they do not believe to be natural.

 2           36.      To capture this market, Defendants market the Products as made of “All Natural

 3 Ingredients” and/or as “natural.”

 4 A.        Defendants Falsely Claim the Products Are Made of “All Natural Ingredients” and/or
             Are “Natural.”
 5
             37.      Defendants’ representations that the Products are made of “All Natural Ingredients”
 6
     and/or are “natural” are false and misleading because a reasonable consumer believes that Products
 7
     that are “natural” do not contain a synthetic and unnatural chemical; in fact, however, the Products
 8
     contain acetamiprid.
 9
             38.      Nowhere on the Products’ packaging or on Defendants’ website do Defendants
10
     mention the presence of synthetic chemicals in their purportedly “natural” Products.
11
             39.      Quantitative testing conducted by an independent laboratory using liquid
12
     chromatography mass spectrometry with a reporting limit of 0.01 parts per million (ppm) revealed
13
     the amount of acetamiprid in Mott’s Natural Unsweetened Applesauce to be 0.06 ppm and the amount
14
     of acetamiprid in Mott’s Natural 100% Juice Apple Juice to be 0.02 ppm.
15
     B.      Acetamiprid Is Not Natural.
16
             40.      Acetamiprid is a synthetically-created neonicotinoid insecticidal neurotoxin.2
17
             41.      Neonicotinoids like acetamiprid are “systemic” insecticides. Systemic insecticides are
18
     absorbed into the plant to be distributed throughout the plant, into the fibers, pollen, and nectar.
19
     Systemic insecticides kill insects in two different ways: insects die when they come into contact with
20
     the pesticide, as when they are sprayed with it, and also when they ingest the plant which has absorbed
21
     the pesticide.
22
             42.      Neonicotinoids like acetamiprid are believed to play a role in “colony collapse
23
     disorder” and may pose a risk to honeybees and other pollinators necessary for functioning
24
     ecosystems and agriculture. 3
25

26
     2
    Environmental Protection Agency, Acetamiprid: Pesticide Fact Sheet (Mar. 15, 2002),
27 https://www3.epa.gov/pesticides/chem_search/reg_actions/registration/fs_PC-099050_15-Mar-02.pdf.

28   3
      Elizabeth Grossman, Declining Bee Populations Pose a Threat to Global Agriculture, Yale Environment 360 (Apr. 30,
     2013), http://e360.yale.edu/features/declining_bee_populations_pose_a_threat_to_global_agriculture.
                                                              -8-
                                                  CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 9 of 21



 1          43.     Reasonable consumers do not expect acetamiprid to be present in applesauce made of

 2 “All Natural Ingredients” or in “natural” applesauce or apple juice.

 3          44.     Defendants’ representations that the Products are made of “All Natural Ingredients”

 4 and/or are “natural” are false, and labeling or advertising the Products as such is misleading and

 5 deceptive.

 6 C.       Defendants’ Labels Are Misleading and Omit Material Facts.

 7            45.   Upon information and belief, Defendants have profited enormously from their falsely

 8 marketed Products and their carefully orchestrated labels and images.

 9            46.   Representing that a product is made of “All Natural Ingredients” and/or is “natural” is

10 a statement of fact.

11            47.   Failing to disclose that a product represented as made of “All Natural Ingredients”

12 and/or as “natural” in fact contains synthetic chemicals is an omission of relevant fact.

13            48.   Consumers reasonably believe that a product represented as made of “All Natural

14 Ingredients” and/or as “natural” does not contain any synthetic or unnatural chemicals.

15            49.   Only Defendants know the methods by which the Products are grown, harvested, and

16 processed or what would account for the presence of acetamiprid in the Products. Defendants’

17 concealment tolls applicable statutes of limitations.

18            50.   To this day, Defendants continue to conceal and suppress the true nature, identity,

19 source, and method of production of the Products here at issue.

20            51.   Defendants know and intend that when consumers see product labels or

21 advertisements promising a product is made of “All Natural Ingredients” or is “natural,” consumers

22 will understand that to mean that, at the very least, the product does not contain any synthetic and

23 unnatural or potentially harmful chemicals.

24            52.   Defendants know what representations are made on the labels of the Products.

25 Defendants also know how the Products were grown, harvested, and processed, and that the Products

26 are likely to contain acetamiprid when delivered to the end user.

27

28

                                                   -9-
                                         CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 10 of 21



 1            53.   Defendants thus knew all the facts demonstrating that the Products were mislabeled

 2 and falsely advertised.

 3          D.     Defendants Knew the Representations Were False and Intended for Consumers
     to Rely on the Misrepresentations and Omissions.
 4
            54.     Defendants hold themselves out to the public as trusted experts in the production of
 5
     applesauce, apple juice, and other apple and fruit products.
 6
            55.     Defendants knew, or should have known, the facts demonstrating that the Products
 7
     were mislabeled and falsely advertised.
 8
            56.     Consumers frequently rely on label representations and information in making
 9
     purchase decisions, especially in purchasing food.
10
            57.     In making the false, misleading, and deceptive representations and omissions at issue,
11
     Defendants knew and intended that consumers would purchase the Products when consumers would
12
     otherwise purchase a competing product.
13
            58.     Consumers were deceived into believing that the Products are made of “All Natural
14
     Ingredients” and/or are “natural” and that the Products contained nothing synthetic or unnatural.
15
            59.     Consumers cannot discover the true nature of the Products from reading the labels.
16
     Consumers could not discover the true nature of the Products even by visiting Defendants’ websites,
17
     which make no mention of acetamiprid.
18
            60.     Upon information and belief, Defendants have failed to remedy the problems with the
19
     Products, have continued to sell products falsely labeled as “natural,” or may introduce additional
20
     products also falsely labeled as “natural,” thus causing future harm to consumers.
21
            61.     Consumers are at risk of real, immediate, and continuing harm if the Products continue
22
     to be sold as is, labeled as “natural” while omitting any reference to the presence of synthetic
23
     chemicals.
24
            62.     Defendants have failed to provide adequate relief to purchasers as of the date of this
25
     complaint.
26
            63.     Plaintiff contends that the Products were sold pursuant to unfair and unconscionable
27
     trade practices, because the sale of the Products offends public policy and is immoral, unethical,
28

                                                    - 10 -
                                          CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 11 of 21



 1 oppressive, unscrupulous, and caused substantial economic injuries to consumers.

 2          64.     Defendants’ statements and other representations convey a series of express and

 3 implied claims and/or omissions that Defendants know are material to the reasonable consumer in

 4 making a purchasing decision, and that Defendants intended for consumers to rely upon when

 5 choosing to purchase the Products.

 6          65.     Accordingly, Plaintiff seeks declaratory relief in the form of an order declaring

 7 Defendants’ conduct to be unlawful, as well as injunctive relief putting an end to Defendants’

 8 misleading and unfair business practices, including a change to the current Products’ labels and

 9 marketing, or a reformulation of the Products so that the Products no longer contain acetamiprid.

10                                         CLASS ALLEGATIONS

11          66.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil Procedure

12 on behalf of himself and all others similarly situated individuals within the United States (the “Class”

13 or the “Nationwide Class”), defined as follows:

14                  All consumers who purchased the Products that were labeled made of “All Natural
                    Ingredients” and/or “Natural” within the United States during the statute of
15                  limitations period and until the date of class certification.
16
            67.     Excluded from the Class are (1) Defendants, any entity or division in which a
17
     Defendant has a controlling interest, and its legal representatives, officers, directors, assigns, and
18
     successors; and (2) the judge to whom this case is assigned and the judge’s staff.
19
            68.     Additionally, Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of
20
     Civil Procedure on behalf of himself and all other similarly situated California citizens (the
21
     “California Subclass”) defined as follows:
22
                    All consumers who purchased the Products that were labeled made of “All Natural
23
                    Ingredients” and/or “Natural” within California during the statute of limitations
24                  period and until the date of class certification.

25          69.     Excluded from the California Subclass are (1) Defendants, any entity or division in
26 which a Defendant has a controlling interest, and its legal representatives, officers, directors, assigns,

27 and successors; and (2) the judge to whom this case is assigned and the judge’s staff.

28          70.     There are substantial questions of law and fact common to all members of the

                                                    - 11 -
                                          CLASS ACTION COMPLAINT
          Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 12 of 21



 1 Nationwide Class, which will predominate over any individual issues. These common questions of

 2 law and fact include, without limitation:

 3         (a)     Whether Defendants’ practices and representations related to the marketing, labeling

 4                 and sales of its Products were unfair, deceptive, fraudulent, and/or unlawful in any

 5                 respect;

 6
           (b)     Whether Defendants breached a warranty created through the labeling and marketing
 7
                   of its Products;
 8

 9         (c)     Whether Defendants’ conduct as set forth above injured Plaintiff and Class members;

10
           (d)     Whether Plaintiff and Class members are entitled to injunctive relief; and
11

12         (e)     whether Defendants have been unjustly enriched as a result of the unlawful,
13                 fraudulent, and unfair conduct alleged in this Complaint such that it would be
14                 inequitable for Defendants to retain the benefits conferred upon Defendants by
15                 Plaintiff and the Class.
16
           71.     With respect to the California Subclass, additional questions of law and fact common
17

18 to the members that predominate over questions that may affect individual members include without

19 limitation:

20         (a)     whether Defendants advertised the Products with the intent not to sell them as

21                 advertised in violation of California Civil Code § 1770(a)(9);  

22         (b)     whether Defendants represented on packaging for the Products that the Products had
23                 characteristics, ingredients, uses, or benefits that they do not have in violation of
24                 California Civil Code §1770(a)(5);
25
           (c)     whether Defendants represented the Products as of a particular standard, quality, or
26

27                 grade, when they were of another in violation of California Civil Code §1770(a)(7); 

28

                                                   - 12 -
                                         CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 13 of 21



 1           (d)    whether Defendants are subject to liability for violating California’s Consumers Legal

 2                  Remedies Act, Cal. Civ. Code §§ 1750-1784;

 3
             (e)    whether Defendants have violated California’s False Advertising Law, Cal. Bus. &
 4
                    Prof. Code §§ 17500-17536;  
 5

 6           (f)    whether Defendant has violated California’s Unfair Competition Law, Cal. Bus. &

 7                  Prof. Code §§ 17200-17210; and  
 8
             (g)    whether the Class is entitled to an award of restitution pursuant to California Business
 9
                    and Professions Code § 17203.  
10

11           72.     Plaintiff’s claims are typical of the claims of the Class and the California Subclass.

12 Plaintiff is a member of a well-defined class of similarly situated persons and the members of the

13 Class and the California Subclass were similarly affected by Defendants’ conduct and are owed the

14 same relief, as alleged in this Complaint. Members of the Class and the California Subclass are

15 ascertainable from Plaintiffs’ description of the class, Defendant’s records, and records of third parties

16 accessible through discovery. 

17           73.    Plaintiff will fairly and adequately protect the interests of the Class and the California

18 Subclass and has no interests which are antagonistic to the claims of the Class or California Subclass.

19 Plaintiff will vigorously pursue the claims of the Class and California Subclass.

20           74.    Plaintiff has retained counsel who are competent and experienced in consumer

21 protection litigation, including class actions relating to false advertising. Plaintiff’s counsel has

22 successfully represented plaintiffs in complex class actions and currently represent other plaintiffs in

23 several similar complex class action litigations involving false advertising.

24           75.     A class action provides a fair and efficient method, if not the only method, for

25 adjudicating this controversy. The substantive claims of Plaintiff and the Class and California

26 Subclass are nearly identical and will require evidentiary proof of the same kind and application of

27 the same laws. There is no plain, speedy, or adequate remedy other than by maintenance of this class

28 action.

                                                    - 13 -
                                          CLASS ACTION COMPLAINT
          Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 14 of 21



 1          76.    A class action is superior to other available methods for the fair and efficient

 2 adjudication of this controversy because Class and California Subclass members number in the

 3 thousands and individual joinder is impracticable. The expense and burden of individual litigation

 4 would make it impracticable or impossible for proposed Class members to prosecute their claims

 5 individually and the disposition of this case and as part of a single class action lawsuit will benefit

 6 the parties and greatly reduce the aggregate judicial resources that would be spent if this matter were

 7 handled as hundreds or thousands of separate lawsuits. Trial of Plaintiff’s and the Class and California

 8 Subclass members’ claims is manageable. Unless the Class and California Subclasses are certified,

 9 Defendants will remain free to continue to engage in the wrongful conduct alleged herein without

10 consequence.

11          77.    No member of the Class or the California Subclass has a substantial interest in

12 individually controlling the prosecution of a separate action.

13          78.    The prerequisites to maintaining a class action for injunctive or equitable relief are met

14 as Defendants have acted or refused to act on grounds generally applicable to the Class and the

15 California Subclass thereby making appropriate final injunctive or equitable relief with respect to the

16 Class and the California Subclass as a whole.

17          79.    The prosecution of separate actions by members of the Class and the California

18 Subclass would create a risk of establishing inconsistent rulings and/or incompatible standards of

19 conduct for Defendants. For example, one court might enjoin Defendants from performing the

20 challenged acts, whereas another might not. Additionally, individual actions could be dispositive of

21 the interests of the Class and the California Subclass even where certain Class or California Subclass

22 members are not parties to such actions.

23          80.    Defendants’ conduct is generally applicable to the Class and the California Subclass

24 as a whole and Plaintiffs seek, inter alia, equitable remedies with respect to the Class and the

25 California Subclass as a whole. As such, Defendants’ systematic policies and practices make

26 declaratory relief with respect to the Class and the California Subclass as a whole appropriate.

27          81.    Plaintiff knows of no difficulty that will be encountered in the management of this

28 litigation, which would preclude its maintenance of a class action.

                                                   - 14 -
                                         CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 15 of 21



 1                                            CAUSES OF ACTION

 2                                                COUNT I

 3                              (Unfair and Deceptive Acts and Practices in
                        Violation of the California Consumers Legal Remedies Act,
 4                                  on Behalf of the California Subclass)
 5
            82.     Plaintiff incorporates by reference and realleges herein all paragraphs alleged above.
 6
            83.     This cause of action is brought pursuant to California’s Consumers Legal Remedies
 7
     Act, Cal. Civ. Code §§ 1750-1785 (the “CLRA”).
 8
            84.     Plaintiff and the other members of the California Subclass are “consumers,” as the
 9
     term is defined by California Civil Code § 1761(d), because they bought the Products for personal,
10
     family, or household purposes.
11
            85.     Plaintiff, the other members of the California Subclass, and Defendants have
12
     engaged in “transactions,” as that term is defined by California Civil Code §1761(e).
13
            86.     The conduct alleged in this Complaint constitutes unfair methods of competition and
14
     unfair and deceptive acts and practices for the purpose of the CLRA, and the conduct was undertaken
15
     by Defendants in transactions intended to result in, and which did result in, the sale of goods to
16
     consumers.
17
            87.     As alleged more fully above, Defendants have violated the CLRA by falsely
18
     representing to Plaintiff and the other members of the California Subclass that the Products are made
19
     of “All Natural Ingredients” and/or are “natural.”
20
            88.     As a result of engaging in such conduct, Defendants have violated California Civil
21
     Code § 1770(a)(5), (a)(7), and (a)(9).
22
            89.     Plaintiff seeks an order of this Court that includes, but is not limited to, an order
23
     requiring Defendants to remove and/or refrain from making representations on the Products’
24
     packaging representing that the Products are made of “All Natural Ingredients” and/or are “natural.”
25
            90.     Plaintiff and the other California Subclass members may be irreparably harmed
26
     and/or denied an effective and complete remedy if such an order is not granted.
27
            91.     The unfair and deceptive acts and practices of Defendants, as described above,
28

                                                    - 15 -
                                          CLASS ACTION COMPLAINT
          Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 16 of 21



 1 present a serious threat to Plaintiff and the other members of the California Subclass.

 2          92.     CLRA § 1782 NOTICE. On January 31, 2018, a CLRA demand letter was sent to

 3 Defendants via certified mail that provided notice of Defendants’ violation of the CLRA and

 4 demanded that within thirty (30) days from that date, Defendants correct, repair, replace, or otherwise

 5 rectify the unlawful, unfair, false and/or deceptive practices complained of herein. The letter also

 6 stated that if Defendants refused to do so, a complaint seeking damages in accordance with the CLRA

 7 would be filed. Defendants received the letter on February 5, 2018, but has failed to comply with the

 8 letter. Accordingly, pursuant to California Civil Code § 1780(a)(3), Plaintiff, on behalf of himself and

 9 all other members of the California Subclass, seeks compensatory damages, punitive damages, and

10 restitution of any ill-gotten gains due to Defendants’ acts and practices.

11                                                COUNT II

12                          (Violations of California’s False Advertising Law,

13                                  on Behalf of the California Subclass)

14          93.     Plaintiff incorporates by reference and realleges herein all paragraphs alleged above.

15          94.     As alleged more fully above, Defendants have falsely advertised the Products by

16 falsely claiming that the Products are made of “All Natural Ingredients” and/or are “Natural.”

17          95.     At all material times, Defendants engaged in a scheme of offering the Products for

18 sale to Plaintiff and the other members of the California Subclass within the State of California and

19 nationwide through, inter alia, commercial marketing and advertising, the Internet, the Products’

20 packaging and labeling, and other promotional materials and offers for sale for the Products.

21          96.     The misrepresentations and non-disclosures by Defendants of the material facts

22 detailed above constitute false and misleading advertising, and therefore constitute a violation of

23 California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq.

24          97.     Said advertisements and inducements were made within the State of California and

25 come within the definition of advertising contained in the FAL in that such promotional materials

26 were intended as inducements to purchase the Products and are statements disseminated by

27 Defendants to Plaintiff and the other California Subclass members that were intended to reach

28 Plaintiff and the other California Subclass members. Defendants knew, or in the exercise of

                                                    - 16 -
                                          CLASS ACTION COMPLAINT
          Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 17 of 21



 1 reasonable care, should have known, that these representations were misleading and deceptive.

 2          98.     The above acts of Defendants did and were likely to deceive reasonable consumers,

 3 including Plaintiff and the other members of the California Subclass, by obfuscating the nature,

 4 quality, and ingredients of the Products, in violation of the “misleading” prong of the FAL.

 5          99.     Plaintiff and the other members of the California Subclass have suffered injury in

 6 fact and have lost money or property as a result of Defendants’ violations of California’s False

 7 Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq.

 8          100.    Pursuant to California Business and Professions Code §§ 17203 and 17535, Plaintiff

 9 and the California Subclass seek an order of this Court that includes, but is not limited to, requiring

10 Defendants to remove and refrain from making representations on the Products’ packaging

11 representing that the Products are “Natural” benefits.

12                                                   COUNT III

13                              (Violation of California’s Unfair Competition Law,

14                                     on Behalf of the California Subclass)

15          101.    Plaintiff incorporates by reference and realleges herein all paragraphs alleged above.

16          102.    By committing the acts and practices alleged herein, Defendants have violated

17 California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200-17210, as to the

18 California Subclass as a whole, by engaging in unlawful, fraudulent, and unfair conduct.

19          103.    Defendants have violated the UCL’s proscription against engaging in unlawful

20 conduct as a result of:

21             a)   violations of the CLRA, Cal. Civ. Code §§ 1770(a)(5), (a)(7), and (a)(9), as alleged

22     above; and

23             b)   violations of the FAL, Cal. Bus. & Prof. Code § 17500 et seq., as alleged above.

24          104.    Defendants’ acts and practices described above also violate the UCL’s proscription

25 against engaging in fraudulent conduct.

26          105.    As more fully described above, Defendants’ misleading marketing, advertising,

27 packaging, and labeling of Products is likely to deceive reasonable consumers. Indeed, Plaintiff and

28 the other members of the California Subclass were unquestionably deceived regarding the “natural”

                                                    - 17 -
                                          CLASS ACTION COMPLAINT
            Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 18 of 21



 1 or made of “All Natural Ingredients” qualities of the Products, as Defendants’ marketing,

 2 advertising, packaging, and labeling of the Products misrepresent or omit the true facts concerning

 3 the benefits of the Products. Those acts are fraudulent business practices.

 4           106.   Defendants’ acts and practices described above also violate the UCL’s proscription

 5 against engaging in unfair conduct.

 6           107.   Plaintiff and the other California Subclass members suffered a substantial injury by

 7 virtue of buying the Products that they would not have purchased absent Defendants’ unlawful,

 8 fraudulent, and unfair marketing, advertising, packaging, and labeling or by virtue of paying an

 9 excessive premium price for the unlawfully, fraudulently, and unfairly marketed, advertised,

10 packaged, and labeled Products.

11           108.   There is no benefit to consumers or competition from deceptively marketing and

12 labeling products like the Products, which purport to be natural when these unqualified claims are

13 false.

14           109.   Plaintiff and the other California Subclass members had no way of reasonably

15 knowing that the Products they purchased were not as marketed, advertised, packaged, or labeled.

16 Thus, they could not have reasonably avoided the injury each of them suffered.

17           110.   The gravity of the consequences of Defendants’ conduct as described above

18 outweighs any justification, motive, or reason therefore, particularly considering the available legal

19 alternatives that exist in the marketplace, and such conduct is immoral, unethical, unscrupulous,

20 offends established public policy, or is substantially injurious to Plaintiff and the other members of

21 the California Subclass.

22           111.   Defendants’ violations of the UCL continue to this day.

23           112.   Pursuant to California Business and Professional Code § 17203, Plaintiff and the

24 California Subclass members seek an order of this Court that, inter alia, requires Defendants to:

25              a) remove and refrain from making representations on the Products’ packaging that the

26      Products provide an unqualified level of “natural” benefits;

27              b) provide restitution to Plaintiff and the other California Subclass members;

28              c) disgorge all revenues obtained as a result of violations of the UCL; and

                                                   - 18 -
                                         CLASS ACTION COMPLAINT
           Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 19 of 21



 1              d) pay the attorney fees and costs of Plaintiff and the California Subclass.

 2                                                COUNT IV

 3                                     (Breach of Express Warranty,

 4                                          on Behalf of the Class)

 5          113.    Plaintiff incorporates by reference and realleges herein all paragraphs alleged above.

 6          114.    Defendants provided Plaintiff and other members of the Class with written express

 7 warranties including, but not limited to, warranties that its Products are “natural” and made of “All

 8 Natural Ingredients.”

 9          115.    These affirmations of fact or promises by Defendants relate to the Products and

10 became part of the basis of the bargain.

11          116.    Plaintiff and members of the Class purchased Defendants’ Products believing them to

12 conform to the express warranties.

13          117.    Defendants breached these warranties. This breach resulted in damages to Plaintiff and

14 other members of the Class, who bought Defendants’ Products but did not receive the goods as

15 warranted.

16          118.    As a proximate result of the breach of warranties by Defendants, Plaintiff and the other

17 members of the Class did not receive goods as warranted. Plaintiff and the members of the Class

18 therefore have been injured and have suffered damages in an amount to be proven at trial.

19          119.    Among other things, Plaintiff and members of the Class did not receive the benefit of

20 the bargain and have suffered other injuries as detailed above. Moreover, had Plaintiff and the Class

21 known the true facts, they would not have purchased Defendants’ Products, or would have purchased

22 Defendants’ Products on different terms.

23                                                COUNT V

24                                            (Unjust Enrichment,

25                                          on Behalf of the Class)

26          120.    Plaintiff incorporates by reference and realleges herein all paragraphs alleged above.

27          121.    As a result of Defendants’ deceptive, fraudulent, and misleading labeling, advertising,

28 marketing, and sales of its Products, Defendants were enriched at the expense of Plaintiffs and the other

                                                    - 19 -
                                          CLASS ACTION COMPLAINT
          Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 20 of 21



 1 members of the Class through the payment of the purchase price, or for the payment of a price higher

 2 than otherwise would have been paid, for the Products.

 3          122.   Under the circumstances, it would be against equity and good conscience to permit

 4 Defendants to retain the ill-gotten benefits that it received from Plaintiffs and the other members of

 5 the Class, in light of the fact that the Products purchased by Plaintiffs and the other members of the

 6 Class were not what Defendants purported them to be. Thus, it would be unjust or inequitable for

 7 Defendants to retain the benefit without restitution to Plaintiffs and the other members of the Class

 8 for the monies paid to Defendants for the Products.

 9                                      REQUEST FOR RELIEF

10                 WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his

11 favor of himself and the Class as follows:

12          A.     An order certifying the proposed Class; appointing Plaintiff as representative of the

13 Class; and appointing Plaintiff’s undersigned counsel as class counsel for the Class;

14          B.     A declaration that Defendants are financially responsible for notifying Class members

15 of the pendency of this suit;

16          C.     An order requiring proper, complete, and accurate labeling of the Products;

17          D.     An award of restitution pursuant to California Business and Professions Code

18 §§ 17203 and 17535 for members of the Class;

19          E.     An award of disgorgement pursuant to California Business and Professions Code

20 §§ 17203 and 17535 for members of the Class;

21          F.     An order enjoining Defendants’ unlawful and deceptive acts and practices, pursuant

22 to California Business and Professions Code §§ 17203 and 17535, and requiring that Defendants

23 remove and refrain from using unqualified “natural” representations on the Products;

24          G.     Monetary damages and injunctive relief for members of the Class pursuant to

25 California Civil Code § 1780;

26          H.     Monetary damages, injunctive relief, and statutory damages in the maximum amount

27 provided by law;

28          I.     Punitive damages in accordance with proof and in an amount consistent with

                                                   - 20 -
                                         CLASS ACTION COMPLAINT
          Case 5:18-cv-06664-NC Document 1 Filed 11/01/18 Page 21 of 21



 1 applicable precedent;

 2          J.     An order awarding Plaintiff and the other Class members the reasonable costs and

 3 expenses of suit, including their attorneys’ fees; and

 4          K.     Any further relief that the Court may deem appropriate.

 5                                      JURY TRIAL DEMANDED

 6          Plaintiff hereby demands a trial by jury.

 7 DATED: November 1, 2018

 8
                                                            Respectfully submitted,
 9

10                                                          RICHMAN LAW GROUP

11

12
                                                            Jaime Mak (SBN 236505)
13                                                          jmak@richmanlawgroup.com
                                                            Clark A. Binkley (pro hac vice forthcoming)
14                                                          cbinkley@richmanlawgroup.com
15                                                          535 Mission Street
                                                            San Francisco, CA 94105
16                                                          Telephone: (718) 705-4579
                                                            Facsimile: (718) 228-8522
17
                                                            Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28

                                                   - 21 -
                                         CLASS ACTION COMPLAINT
